I concur in the conclusion of the majority only for the reason that a majority of this court laid down in Ottman et al.v. Nixon-Nirdlinger et al., 301 Pa. 234, the *Page 61 
principle of law to control the trial of this case when it was remanded to the court below with a procedendo. That opinion stated the law of the case. The rule of liability of undisclosed principals in privity of estate, as stated in the opinion just handed down, is one of the liabilities that "straw" transactions are intended to guard against.
Mr. Justice DREW and Mr. Justice STERN join in this concurring opinion.